Citation Nr: 1225764	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2010, the Veteran testified before a Veterans Law Judge, seated at the RO.  Subsequent to that hearing, the presiding Veterans Law Judge left the Board.  Within a March 2012 letter, the Veteran was offered another hearing before a current Veterans Law Judge.  The Veteran has to date not responded to this letter, and is presumed not to desire a second Board hearing.  

This appeal was previously presented to the Board in February 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's lumbosacral strain is characterized by forward flexion to at least 40 degrees, without neurological impairment of the lower extremities or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a low back strain with degenerative changes of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2007, May 2008, and March 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the May 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in March 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In December 2010, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claim on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claim, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issue on appeal and provided a basic explanation of it.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 20 percent for a chronic lumbosacral strain.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  Here, the disability has not significantly changed, and a uniform evaluation is warranted.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Lumbosacral strains and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

The Veteran was afforded an April 2007 VA medical examination.  He reported a history of a low back strain sustained while lifting a load of lumber during service.  Since that time, he has experienced recurrent low back pain, with radicular symptoms into the buttocks, but no numbness.  Daily pain and stiffness, especially in the morning, were reported.  He stated his pain and limitation of motion increased with use.  He denied being prescribed bed rest due to incapacitating episodes in the past year, however.  He denied using a brace, cane, or crutch.  He took nonsteroidal medication for his low back pain, but stated this was not of much help with his pain.  He was able to perform tasks of daily living, but stated he had to quit working in a mill due to his back pain.  On physical evaluation he had some flattening of the lordotic curve, without frank muscle spasm or fasciculation.  Moderate tenderness was present, and atrophy was absent.  On range of motion testing, he had forward flexion to 40 degrees, with pain reported at 40 degrees.  Extension was to 5 degrees, with lateral flexion to 20 degrees bilaterally and lateral rotation to 20 degrees bilaterally.  No additional limitation of motion was noted to result from repetitive motion, or from fatigue, incoordination, or flare-ups.  Deep tendon reflexes were present and equal at the knees and ankles.  Motor strength was 5/5 in the lower extremities and sensation was intact.  Straight leg raising was negative.  The final impression was of a chronic lumbosacral strain.  

A second VA medical examination was afforded the Veteran in May 2008.  He reported a recent increase in his low back pain, prohibiting any current employment.  He previously worked in various positions involving manual labor.  A history of chiropractic treatment was noted, but otherwise denied any regular treatment for his back.  He denied any incapacitating episodes.  He reported daily muscle spasms of the lumbosacral spine, but denied any numbness, tingling, tremors, weakness, or radiating pain into the legs.  He stated he was able to walk up to half a mile per day, and could perform all tasks of daily living and self-care.  He denied any radiculopathy, or bowel or bladder incontinence.  He reported using a cane only occasionally, and no other assistance devices.  On physical evaluation, the Veteran was cooperative and in no acute distress.  Obvious back spasms were visible with movement.  Forward flexion was to 48 degrees, limited by muscle spasms.  Extension was to 15 degrees, with pain.  Rotation was to 70 degrees, and lateral flexion was to 12 degrees bilaterally, with pain and muscle spasms.  Range of motion was unchanged after three repetitions.  Muscle strength was 5/5 in the ankles, knees, and hips, and sensation was intact.  Straight leg raising was negative.  The examiner opined that flare-ups with repetitive motion could result in additional limitation of motion of between 20-25 degrees overall.  

At his December 2010 personal hearing, the Veteran and his wife described how his chronic lumbosacral strain impaired his ability to perform common tasks, including his ability to perform chores and other tasks around his house.  He stated his low back pain interfered with his sleep and limited his mobility.  During flare-ups, his back pain could result in the need for rest over up to 5-7 days at a time.  He used medication for his pain, but denied any surgeries.  

Pursuant to the Board's prior remand order, the Veteran underwent another VA medical examination in March 2011.  The claims file was reviewed by the examiner in conjunction with the examination.  The Veteran reported back pain which was usually 5/10 in intensity, but ranged between 6-10/10 during flare-ups.  During such flare-ups, he would experience incapacitation for up to one week.  Some numbness at the toes and occasional pain radiating down his right leg were also reported.  He denied any surgery, injections, or recent treatment involving his low back.  He did not use a brace.  On physical evaluation, the Veteran walked with a slow, antalgic gait favoring his right knee and slightly hunched.  He was able to stand erect.  Some tenderness over the right paraspinal muscles, with palpable muscle spasm, was present.  Forward flexion was to 50 degrees, extension was to 0 degrees, lateral flexion was to 10 degrees on the left and 15 degrees on the right, and lateral rotation was to 20 degrees on the left and 10 degrees on the right.  After three repetitions, the Veteran reported increased pain, and his forward flexion was reduced to 45 degrees.  Neurological evaluation indicated no focal radicular defects in muscle sensation or deep tendon reflexes, and Babinski's sign and straight leg raising were both negative.  Some decreased sensation, in a non-radicular pattern, was noted across the toes.  A chronic lumbosacral strain was confirmed.  

The Veteran has also obtained VA outpatient treatment for his low back disability.  A December 2006 VA x-ray of the lumbosacral spine indicated mild to moderate degenerative changes consistent with osteoarthritis, and a compression deformity.  He has consistently reported chronic low back pain and limitation of motion.  

The Veteran has also received private medical care for his low back during the pendency of this appeal.  On private evaluation in September 2007, he reported chronic low back pain since service.  He had limitation of motion of the lumbosacral spine, but no numbness.  Straight leg raising was positive bilaterally.  X-rays confirmed degenerative disc disease of the lumbosacral spine.  He was given medication and daily stretches were recommended.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent.  The current evaluation contemplates flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limited to 30 degrees or less.  See DeLuca, 8 Vet. App. at 202.  The Veteran has not demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  At all times of record, his forward flexion has been between 40-50 degrees, according to the various medical examination reports, and no examiner has suggested he has favorable ankylosis or the functional equivalent thereof.  While the Veteran has reduced range of motion with repetitive movement of the lumbosacral spine, no examiner has stated his forward flexion is limited thereafter to 30 degrees or less, or due to such factors as pain, pain on movement, weakness, incoordination or fatigability.  See DeLuca, 8 Vet. App. at 202.  The Board notes that within the May 2008 VA examination report, the examiner stated that flare-ups could result in up to 25 degrees of additional limitation of motion in all ranges of motion of the lumbosacral spine, but he did not specify to what degree forward flexion would be limited.  On subsequent VA examination in March 2011, the Veteran's forward flexion was limited only to 45 degrees with repetitive motion.  Thus, a 40 percent rating based on forward flexion limited to 30 degrees or less due to pain with motion is not warranted.  

The Board also does not find that the Veteran experiences incapacitating episodes lasting at least four weeks but less than six weeks during the past 12 months, as would warrant a 40 percent evaluation under the criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  While the Veteran has credibly reported at his December 2010 personal hearing and within his written contentions that he experiences frequent episodes of low back pain which render him incapacitated for up to seven days at a time, such episodes do not equate to an incapacitating episode as defined with the regulation.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Veteran has not alleged bed rest prescribed by a physician or treatment by a physician during such episodes.  By his own admission, he rests during his incapacitating episodes, and generally does not go to the emergency room or otherwise seek medical treatment.  

To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for his low back, the Board finds the objective clinical findings and various medical examiners' conclusions to be more probative than the Veteran's lay evidence regarding the state of his low back disability.  The Veteran is certainly competent to offer his own assertions regarding such symptomatology as back pain and limitation of motion, and the Board finds such assertions to generally be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Nevertheless, he has also been examined by various competent medical experts, who have offered both objective clinical findings and their own expert opinions regarding the current state of his low back disability, and the Board finds such evidence to be more probative to the pending claim than the Veteran's own lay assertions.  Similarly, although he reported radicular symptoms in 2007, such has never been objectively confirmed.  

The Board has also considered whether the Veteran's back disability is productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating when combined with the 20 percent rating supported by the evidence of record under the spinal rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this case, while the Veteran has reported some pain of the lower extremities, he does not display any associated neurologic abnormalities which would warrant separate compensable ratings.  He has not reported bowel or bladder incontinence, and he has displayed normal muscle strength, sensation, and reflexes of the lower extremities.  While some numbness of the toes was noted on VA examination in March 2011, the examiner stated this numbness was in a non-radicular pattern.  Thus, the Board concludes a separate compensable rating for neurological impairment is not warranted at the present time.  

Finally, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has not required regular treatment or extensive hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  In a separate January 2008 rating decision, the Veteran was denied a total disability rating based on individual unemployability due to service-connected disability (TDIU) by the RO, and did not initiate an appeal of this determination.  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 20 percent for the Veteran's lumbosacral strain.  


ORDER

Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


